Exhibit 10.5


--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this "Agreement") is made and entered into
as of [●], 2017 by and between Dynatronics Corporation, a Utah corporation (the
"Company"), and Bird & Cronin, Inc., a Minnesota Corporation ("B&C").
WHEREAS, the Company and B&C are parties to that certain Asset Purchase
Agreement, dated as of [●], 2017 (the "Purchase Agreement") for the purchase of
substantially all of the assets of B&C by the Company (the "Transaction"),
pursuant to which, among other things, the Company has agreed to issue to B&C,
as part of the consideration contemplated by the Purchase Agreement, up to [●]
shares of the Company's Series D Non-Voting  Convertible Preferred Stock (the
"Preferred Stock");
WHEREAS, the Preferred Stock is mandatorily and automatically convertible into
shares of the Company's common stock, no par value per share ("Common Stock"),
upon receipt of approval of the shareholders of the Company, as contemplated by
the Purchase Agreement and the Certificate of Designations, Preferences and
Rights of the Series D Non-Voting Convertible Preferred Stock of Dynatronics
Corporation; and
WHEREAS, in connection with the consummation of the Transaction, and pursuant to
the terms of the Purchase Agreement, the parties hereto desire to enter into
this Agreement in order to grant certain registration rights to B&C as set forth
below.
NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties hereto agree as follows:
1. Defined Terms.  Capitalized terms used in this Agreement but not otherwise
defined herein shall have the respective meanings set forth in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
"Agreement" has the meaning set forth in the preamble.
"B&C" has the meaning set forth in the preamble.
"Company" has the meaning set forth in the preamble and includes the Company's
successors by merger, acquisition, reorganization or otherwise.
"Commission Restrictions" has the meaning set forth in Section 2(d).
"Common Stock" has the meaning set forth in the recitals.
"Controlling Person" has the meaning set forth in Section 3(d).
"Cut-Back Shares" has the meaning set forth in Section 2(d).
1

--------------------------------------------------------------------------------

"Effectiveness Period" has the meaning set forth in Section 2(b).
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
"Initial Registration" has the meaning set forth in Section 2(a).
"Preferred Stock" has the meaning set forth in the recitals.
"Private Offering" has the meaning set forth in Section 2(a).
"Prospectus" means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus
supplement, including any shelf supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.
"Purchase Agreement" has the meaning set forth in the recitals.
"Registrable Securities" means (a) the shares of Common Stock issuable upon
conversion of Preferred Stock beneficially owned by B&C and (b) any shares of
Common Stock issued or issuable with respect to any shares or securities
described in subsection (a) above by way of a stock dividend or stock split or
in exchange for or upon conversion of such shares or otherwise in connection
with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Stock (it being understood that, for purposes of this Agreement, a Person
shall be deemed to be a holder of Registrable Securities whenever such Person
has the right to then acquire or obtain from the Company any Registrable
Securities, whether or not such acquisition has actually been effected).  As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (i) the Commission has declared a Registration
Statement covering such securities effective and such securities have been
disposed of pursuant to such effective Registration Statement, (ii) such
securities are sold under circumstances in which all of the applicable
conditions of Rule 144 under the Securities Act are met, (iii) such securities
become eligible for sale pursuant to Rule 144 without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144(c)(1), (iv) such
securities are otherwise transferred, or (v) such securities have ceased to be
outstanding.
"Registration Statement" means any registration statement of the Company,
including the Prospectus, amendments and supplements (including shelf
supplements) to such registration statement, including post-effective
amendments, all exhibits and all material incorporated by reference in such
registration statement.
"Restriction Termination Date" has the meaning set forth in Section 2(d).
2

--------------------------------------------------------------------------------

"Rule 144" means Rule 144 under the Securities Act.
"Selling Expenses" means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities.
"Securities Act" means the Securities Act of 1933, as amended.
"Target Filing Date" has the meaning set forth in Section 2(a).
"Transaction" has the meaning set forth in the recitals.
2. Registration Statements.
(a) Initial Registration.  As soon as practicable after the Closing under the
Purchase Agreement, but not later than the Target Filing Date, the Company shall
file with the Commission a Registration Statement for an offering to be made on
a continuous basis pursuant to Rule 415 covering all of the Registrable
Securities (the "Initial Registration").  The Initial Registration shall be on
Form S-3 or another appropriate form permitting registration of such Registrable
Securities for resale by B&C in the manner or manners designated by B&C.  For
purposes hereof, "Target Filing Date" shall mean the date which is 45 days (or,
if such day is not a day on which the Commission is open for business, then the
next such Business Day) following the Closing Date of the Purchase Agreement.
The Company may, in its sole discretion, include the Registrable Securities and
identify B&C as a "Selling Shareholder" in a registration statement, or
registration statements (including supplements thereto), in connection with the
registration for resale of shares of the Common Stock of the Company underlying
certain shares of the Company's Series C Convertible Non-Voting Preferred Stock
and other securities being offered by the Company in a private offering to
accredited investors without registration under the Securities Act in reliance
upon exemptions from registration under the rules and regulations promulgated
thereunder (the "Private Offering"). The net proceeds from the Private Offering
are to be used in part to pay a portion of the cash consideration to B&C under
the Purchase Agreement. Reference herein to "Registration Statement" shall
include any such other registration statement that includes Registrable
Securities of B&C.
(b) Effectiveness.  The Company shall use commercially reasonable efforts to
cause the Initial Registration to be declared effective under the Securities Act
promptly, but in any event within 120 days of the filing date, and to keep the
Initial Registration continuously effective under the Securities Act until the
earliest of (i) the date that is two (2) years following its effective date and
(ii) the date upon which all Registrable Securities have been sold thereunder;
provided that the Company shall have no obligation to file or maintain the
Initial Registration after the 18-month anniversary of the [date upon which B&C
received the Registrable Securities] if at such time all of the Registrable
Securities covered by such Initial Registration (except for securities held by
an Affiliate of the Company) are eligible for resale under Rule 144, without
regard to volume, manner of sale or other restrictions contained in Rule 144
under the Securities Act (or any successor rule) (the "Effectiveness Period").
3

--------------------------------------------------------------------------------

(c) Permitted Delay.  The Company may delay the filing of any Registration
Statement or delay or suspend the effectiveness thereof, for a reasonable period
of time, but not in excess of 60 consecutive days, if the Board of Directors of
the Company determines in its reasonable good faith judgment that such
registration would (i) materially interfere with a significant acquisition,
corporate organization, financing, securities offering or other similar
transaction involving the Company; (ii) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; (iii) render the Company unable to comply with requirements under
the Securities Act or Exchange Act; (iv) require the Company to prepare audited
or interim financial statements, whether for itself or for an entity acquired or
to be acquired, as of a date other than such entity's fiscal year end, or pro
forma financial statements, that are required to be included in the Registration
Statement.
(d) Rule 415; Cut-Back. If at any time the Commission takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires B&C to be named as
an "underwriter," the Company shall use commercially reasonable efforts to
persuade the Commission that the offering contemplated by such Registration
Statement is a valid secondary offering and not an offering "by or on behalf of
the issuer" as defined in Rule 415 and that B&C is not an "underwriter."  B&C
shall have the right to one (1) legal counsel designated by B&C to review and
oversee any registration or matters pursuant to this Section 2(d), including
participation in any meetings or discussions with the Commission regarding the
Commission's position and to comment on any written submission made to the
Commission with respect thereto. No such written submission with respect to this
matter shall be made to the Commission to which B&C's counsel reasonably
objects.  In the event that, despite the Company's commercially reasonable
efforts and compliance with the terms of this Section 2(d), the Commission
refuses to alter its position, the Company shall (i) remove from such
Registration Statement such portion of the Registrable Securities (the "Cut-Back
Shares") and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company's compliance with the requirements of Rule 415
(collectively, the "Commission Restrictions"); provided, however, that the
Company shall not agree to name B&C as an "underwriter" in such Registration
Statement without the prior written consent of B&C. No cut-back shall be imposed
on B&C pursuant to this Section 2(d) until the Company has reduced any
securities being registered on the same Registration Statement by which the
Registrable Securities are being registered that are (i) owned by Affiliates of
the Company or Affiliates of any officer or director of the Company or (ii)
represented by warrants of the Company. Any cut-back imposed on B&C after such
securities have been removed from the Registration Statement shall be allocated
among all holders of Common Stock issuable upon the conversion of any series of
preferred stock of the Company being registered pursuant to such Registration
Statement (applied to the holders of Common Stock to be issuable upon the
conversion of such preferred stock on a pro rata basis based on the total number
of such unregistered shares of Common Stock).  In furtherance of the foregoing,
if requested by the Company, B&C shall provide the Company with notice of its
sale of substantially all of the Registrable Securities under such Registration
Statement such that the Company will be able to file one or more additional
Registration Statements to effect the registration of such Cut-Back Shares in
accordance with any Commission Restrictions applicable to such Cut-Back Shares
(such date of notice, the "Restriction Termination Date").  From and after the
Restriction Termination Date applicable to any Cut-Back Shares, all of the
provisions of this Section 2 (including the Company's obligations with respect
to the filing of a Registration Statement and its obligations to use
commercially reasonable efforts to have such Registration Statement declared
effective within the time periods set forth herein) shall again be applicable to
such Cut-Back Shares; provided, however, that (i) the Target Filing Date for
such Registration Statement including such Cut-Back Shares shall be fifteen (15)
Business Days after such Restriction Termination Date, and (ii) the date by
which the Company is required to obtain effectiveness with respect to such
Cut-Back Shares shall be the 60th day immediately after the Restriction
Termination Date (or the 120th day if the Commission reviews such Registration
Statement).
4

--------------------------------------------------------------------------------

3. Registration Procedures. In connection with the filing of any Registration
Statement pursuant to Section 2 hereof, within five (5) business days after the
Closing Date of the Purchase Agreement, B&C shall furnish to the Company a
completed questionnaire in the form attached to this Agreement as Annex A.  In
connection with the filing of any Registration Statement pursuant to this
Section 3, the Company shall:
(a) use its commercially reasonable efforts to prepare and file with the
Commission a Registration Statement or Registration Statements as prescribed by
Section 2 hereof, and use commercially reasonable efforts to cause each such
Registration Statement to become effective and remain effective for the
Effectiveness Period;
(b) prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for the Effectiveness Period and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
distribution of all of the Registrable Securities covered thereby;
(c) notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed with the Commission;
(d) notify each selling holder of such Registrable Securities, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event that would cause the Prospectus included in
such Registration Statement to contain an untrue statement of a material fact or
omit any fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading, and, at the
request of any such holder, the Company shall prepare a supplement or amendment
to such Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
(e) notify the holders of Registrable Securities promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;
5

--------------------------------------------------------------------------------

(f) advise the holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its commercially reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued;
(g) otherwise use its commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.
4. Suspension of Sales.  Each selling holder of the Registrable Securities, upon
receipt of any notice from the Company of any event of the kind described in
Section 3(d), shall forthwith discontinue disposition of the Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such holder is advised in writing by the Company that the use
of the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 3(d), and if so directed by the Company,
such holder shall deliver to the Company (at the Company's expense) all copies,
other than permanent file copies then in such holder's possession, of the
Prospectus covering such Registrable Securities at the time of receipt of such
notice.
5. Expenses. All expenses (other than Selling Expenses) incurred by the Company
in complying with its obligations pursuant to this Agreement and in connection
with the registration and disposition of Registrable Securities shall be paid by
the Company, including, without limitation, all (i) registration and filing fees
(including, without limitation, any fees relating to filings required to be made
with, or the listing of any Registrable Securities on, any securities exchange
or over-the-counter trading market on which the Registrable Securities are
listed or quoted); (ii) underwriting expenses (other than fees, commissions or
discounts); (iii) expenses of any audits incident to or required by any such
registration; (iv) fees and expenses of complying with securities and "blue sky"
laws (including, without limitation, fees and disbursements of counsel for the
Company in connection with "blue sky" qualifications or exemptions of the
Registrable Securities); (v) printing expenses; (vi) messenger, telephone and
delivery expenses; (vii) fees and expenses of the Company's counsel and
accountants; and (viii) Financial Industry Regulatory Authority, Inc. filing
fees (if any).  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audits. All Selling Expenses
relating to the offer and sale of Registrable Securities registered under the
Securities Act pursuant to this Agreement shall be borne and paid by B&C (or if
applicable, such other holders of such Registrable Securities, in proportion to
the number of Registrable Securities included in such registration for each such
holder).
6. Indemnification.
(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder's officers,
directors, managers, members, partners, shareholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Controlling Person, if any, who controls
any of the foregoing Persons, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act or any
successor rule thereto) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; and shall reimburse such Persons for
any legal or other expenses reasonably incurred by any of them in connection
with investigating or defending any such loss, claim, action, damage or
liability, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such holder expressly for use
therein or by such holder's failure to deliver a copy of the Registration
Statement, Prospectus, preliminary Prospectus, free writing prospectus (as
defined in Rule 405 under the Securities Act or any successor rule thereto) or
any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished such holder with a
sufficient number of copies of the same prior to any written confirmation of the
sale of Registrable Securities. This indemnity shall be in addition to any
liability the Company may otherwise have.
6

--------------------------------------------------------------------------------

(b) In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each director
of the Company, each officer of the Company who shall sign such Registration
Statement, each underwriter, broker or other Person acting on behalf of the
holders of Registrable Securities and each Controlling Person who controls any
of the foregoing Persons against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading, but only to the extent
that such untrue statement or omission is contained in any information so
furnished in writing by such holder; provided, that the obligation to indemnify
shall be several, not joint and several, for each holder and shall not exceed an
amount equal to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement. This indemnity shall be in
addition to any liability the selling holder may otherwise have.
(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 6, such indemnified
party shall, if a claim in respect thereof is made against an indemnifying
party, give written notice to the latter of the commencement of such action. The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and to assume the defense of the
claims in any such action that are subject or potentially subject to
indemnification hereunder, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after written notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be responsible for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, that, if (i) any indemnified party shall have reasonably
concluded that there may be one or more legal or equitable defenses available to
such indemnified party which are additional to or conflict with those available
to the indemnifying party, or that such claim or litigation involves or could
have an effect upon matters beyond the scope of the indemnity provided
hereunder, or (ii) such action seeks an injunction or equitable relief against
any indemnified party or involves actual or alleged criminal activity, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party without such indemnified party's prior
written consent (but, without such consent, shall have the right to participate
therein with counsel of its choice) and such indemnifying party shall reimburse
such indemnified party and any Controlling Person of such indemnified party for
that portion of the fees and expenses of any counsel retained by the indemnified
party which is reasonably related to the matters covered by the indemnity
provided hereunder. If the indemnifying party is not entitled to, or elects not
to, assume the defense of a claim, it shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicting indemnified parties shall have a right
to retain one separate counsel, chosen by the holders of at least 85% of the
Registrable Securities included in the registration, at the expense of the
indemnifying party.
7

--------------------------------------------------------------------------------

(d) If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No Person guilty or liable of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
8

--------------------------------------------------------------------------------

7. Rule 144 Compliance. With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 and any other rule or regulation
of the Commission that may at any time permit a holder to sell securities of the
Company to the public without registration, the Company shall:
(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the Registration Date;
(b) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, at any time after the Registration Date;
and
(c) furnish to B&C so long as B&C owns Registrable Securities, promptly upon
request, a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed or furnished by the Company as B&C may
reasonably request in connection with the sale of Registrable Securities without
registration.
8. Preservation of Rights. The Company shall not enter into any agreement, take
any action, or permit any change to occur, with respect to its securities that
violates or subordinates the rights expressly granted to B&C in this Agreement.
9. Termination. This Agreement shall terminate and be of no further force or
effect after the Effectiveness Period; provided, that the provisions of Section
5 and Section 6 shall survive any such termination.
10. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 10).
9

--------------------------------------------------------------------------------



If to the Company:
Dynatronics Corporation
7030 Park Centre Dr.
Cottonwood Heights, Utah 84121
Attention:Kelvyn H. Cullimore, Jr., CEO
Email:  kelvyn@dynatronics.com
   
with a copy to:
Durham Jones & Pinegar, P.C.
Facsimile: 801.415.3500
Attention:Kevin Pinegar or Wayne Swan
Email:kpinegar@djplaw.com
wswan@djplaw.com
 
If to B&C, to B&C's address as set forth in the register of shareholders
maintained by the Company.
with a copy to:
Dorsey & Whitney LLP
50 South Sixth Street
Suite 1500
Minneapolis, MN 55402-1498
Facsimile: (612) 340-2868
E-mail: Saunders.jeff@dorsey.com
Attention: Jeff Saunders
 

11. Entire Agreement. This Agreement, together with the Purchase Agreement and
any related exhibits and schedules thereto, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein and therein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. Notwithstanding the foregoing, in the event of any conflict
between the terms and provisions of this Agreement and those of the Purchase
Agreement, the terms and conditions of this Agreement shall control.
12. Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, and without the need for an express assignment, subsequent
holders of Preferred Stock; provided, however, that this Agreement shall not
inure to the benefit of or be binding upon a successor or assign of B&C unless
and to the extent such successor or assign acquired the Preferred Stock directly
from B&C; and provided, further, that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Preferred Stock in violation of
the terms of the Purchase Agreement.
13. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement; provided, however, the parties hereto hereby
acknowledge that the Persons set forth in Section 6 are express third-party
beneficiaries of the obligations of the parties hereto set forth in Section 6.
10

--------------------------------------------------------------------------------

14. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
15. Amendment, Modification and Waiver.  The provisions of this Agreement may
only be amended, modified, supplemented or waived with the prior written consent
of the Company and B&C (or its Affiliates or permitted assigns and successors
holding at least 85% of the Registrable Securities).  No waiver by any party or
parties shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. Except as otherwise set forth in this Agreement, no failure to exercise,
or delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.
16. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
17. Remedies. B&C, in addition to being entitled to exercise all rights granted
by law, including recovery of damages, shall be entitled to specific performance
of its rights under this Agreement. The Company acknowledges that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and the Company hereby agrees
to waive the defense in any action for specific performance that a remedy at law
would be adequate.
18. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH.  EACH OF THE
PARTIES HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
19. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall be deemed to
be one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof. Each party
also agrees that this Agreement and the transactions contemplated hereby may be
entered into electronically and that any electronic signature, whether digital
or encrypted, used by any party is intended to authenticate this Agreement and
to have the same force and effect as a manual signature.  For purposes of this
Agreement, an electronic signature means any electronic symbol, designation or
process attached to or logically associated with a record, contract, document or
instrument and adopted by a party with the intent to sign such record, contract,
document or instrument.
20. Further Assurances. Each of the parties to this Agreement shall execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and to give effect to the transactions contemplated hereby.






[SIGNATURE PAGE FOLLOWS]
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

 
COMPANY
Dynatronics Corporation
 
 
 
By_____________________
 
Name: Kelvyn H. Cullimore, Jr.
Title: CEO and President




 
B&C
Bird & Cronin, Inc.
 
 
 
By_____________________
Michael J. Cronin, Co-President
 
By_____________________
Jason Anderson, Co-President



12

--------------------------------------------------------------------------------





Annex A
DYNATRONICS CORPORATION
Selling Shareholder Notice and Questionnaire
The undersigned beneficial owner of common stock (the "Registrable Securities")
of Dynatronics Corporation, a Utah corporation (the "Company"), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the "Commission") a registration statement (the "Registration
Statement") for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the "Securities Act"), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
"Registration Rights Agreement") to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
Certain legal consequences arise from being named as a selling shareholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling shareholder in the Registration Statement and the related
prospectus.
NOTICE
The undersigned beneficial owner (the "Selling Shareholder") of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE

1.
Name.

(a)
Full Legal Name of Selling Shareholder

   




(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

   



13

--------------------------------------------------------------------------------

(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

   



2.  Address for Notices to Selling Shareholder:

     
Telephone: 
Fax: 
Contact Person: 



3.  Broker-Dealer Status:

(a)
Are you a broker-dealer?

Yes    No   

(b)
If "yes" to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes    No   

Note:
If "no" to Section 3(b), the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.

(c)
Are you an affiliate of a broker-dealer?

Yes    No   

(d)
If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes    No   

Note:
If "no" to Section 3(d), the Commission's staff has indicated that you should be
identified as an underwriter in the Registration Statement.



14

--------------------------------------------------------------------------------

4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Shareholder.
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

(a)
Type and Amount of other securities beneficially owned by the Selling
Shareholder:

     



5.  Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:

     



The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
Date:  Beneficial Owner: 


By:  
Name:
Title:


PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE (WHICH SHALL CONSTITUTE DELIVERY TO THE COMPANY FOR PURPOSES
OF THE REGISTRATION RIGHTS AGREEMENT), AND RETURN THE ORIGINAL BY MAIL, TO:


Jim Ogilvie, Director of Business Development
Dynatronics Corporation
Phone:  801-727-1755
jim.ogilvie@dynatronics.com


16

--------------------------------------------------------------------------------
